Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 9 and 13-19 cancelled.
Claims 1-8, 10-12 and 20 are allowable.
Reasons for Allowance
Claims 1-8, 10-12 and 20 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Jain (US. Pub. 2017/0199037).
Applicant’s arguments of current amendment with respect to claim 1, have been fully considered and persuasive, that the amendments has made claim 1 become allowable by incorporating it with the allowable subject matters from original claim 8  as indicated in previous Office Action.
Claim 1 is also allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “an integrated photonics chip comprising a waveguide coil comprising a plurality of waveguide turns looping around a central area enclosed by the waveguide coil, …wherein each waveguide turn comprises a waveguide core sandwiched between an upper cladding and a lower cladding; and a structural modification introduced on either side of each waveguide turn to reduce crosstalk between the adjacent waveguide turns, .., wherein the structural modification comprises a gap” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-8, 10-12 and 20 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883